Citation Nr: 1534690	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from July 1983 to April 1987 and from March 1991 to April 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a hearing was held before a Veterans Law Judge (VLJ) who has since retired.  In December 2010, June 2011, and January 2015, that VLJ remanded the matter of service connection for residuals of a right hip injury for additional development.  By June 2015 letter, the Veteran was advised that the VLJ who conducted the hearing in this matter had retired, and was offered the opportunity for a hearing before the VLJ who would decide his appeal.  The Veteran was also advised that if he did not respond within 30 days from the date of the letter, the Board would proceed accordingly.  The Veteran did not respond.  Accordingly, the Board will proceed to consider his appeal. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he injured his right hip in a parachuting accident while in service in 1991.  He stated that he jumped off of a 250 foot tower while in training and that the line broke causing him to fall.  [The Veteran has also suggested he injured his right hip by being pushed into the corner of a table and by banging his hip against a wooden plank or metal frame.]  An April 1991 service treatment record indicates that the Veteran was involved in a motor vehicle accident in November 1990 and has myositis of the right hip, and that he reaggravated such condition by increased activity in service.  An additional April 1991 record notes that the Veteran had recurring right hip problems since a November 1990 motor vehicle accident.  An April 1991 X-ray of the right hip was within normal limits.  The Veteran was recommended for discharge that month due to a physical condition.  In November 2010, the Veteran testified that he did not injure his right hip in the motor vehicle accident prior to service, but instead only injured his back.  In December 2010, the Board remanded the matter in part to obtain a VA examination regarding the existence, nature, and likely etiology of any current right hip disability.   On January 2011 VA examination, chronic right hip dysfunction was diagnosed.  The examiner stated that he could find no documentation of an active duty injury to the right hip and indicated that an April 1991 service treatment record noted that the reason for separation was chronic myositis of the right hip stemming from a vehicular accident prior to service.  Postservice treatment records indicate complaints of chronic right hip pain and reports of numbness and pain since an injury in service.

The Board finds that the evidence of record is inadequate for rating purposes.  First, it is unclear whether the Veteran has or has had during the pendency of the appeal a chronic right hip disability.  Postservice treatment records and a VA examination report note continued assessments of chronic right hip pain or chronic right hip dysfunction, but it is not clear whether such are indicative of a chronic right hip disability.  This is a medical question and further development to secure an advisory medical opinion is required.  In addition, the 2011 VA examination report did not address the Board's request for an opinion as to whether any diagnosed right hip disorder is secondary to a back injury sustained in the November 1990 motor vehicle accident.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Further, it is unclear whether there is clear and unmistakable evidence of a preexisting right hip injury (as suggested by his service treatment records), and if so whether such increased in severity beyond the natural progression due to service.  In this regard, the Board notes that it was unable to locate any records from the November 1990 motor vehicle accident.  As such may be pertinent to the Veteran's claim (i.e., show the types of injuries sustained in the accident), attempts to secure them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of all VA and/or private evaluations and treatment the Veteran has received for his right hip, to specifically include records surrounding a November 1990 motor vehicle accident.

2.  Then schedule the Veteran for an examination to determine the existence, nature, and likely etiology of any right hip disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a chronic right hip disability diagnosed currently or diagnosed during the pendency of the appeal (since December 2005)?  The examiner should specifically comment on the diagnosis of "chronic right hip dysfunction" noted on January 2011 VA examination report, and indicate whether such is representative of a chronic disability.

(b)  Is there clear and unmistakable (obvious or manifest) evidence that he had a right hip disability prior to his March 1991-April 1991 period of service?  Please consider the April 1991 service treatment records indicating that the Veteran was involved in a motor vehicle accident in November 1990 and had myositis of the right hip, and that he reaggravated such condition by increased activity in service.  

(c)  If so, is there clear and unmistakable (obvious or manifest) evidence that the preexisting right hip disability was not aggravated (meaning chronically worsened or permanently increased in severity) beyond its natural progression of that preexisting disability during his active military service?

(d)  Is there clear and unmistakable (obvious or manifest) evidence that he had a back disability prior to his March 1991-April 1991 period of service?  

(e)  If the Veteran had a preexisting back disability, is it as least as likely as not that any current hip disability is related to the preexisting back disability.

Please provide a rationale for all opinions provided.

3.  Then review the entire record and readjudicate the claim for service connection for residuals of a right hip injury on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




